Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fujii et. Al. (US 20140353665 A1 hereinafter Fujii).

Regarding claim 1, Fujii teaches in Figs. 1-2 with associated text a semiconductor device comprising: 
a device cell (IGBT unit in 15) including a gate component 8 configured to receive a gate control signal (Fig. 2, paragraph [0029]); and 
a temperature sensing component 17 adjacent to the device cell (Fig. 2, paragraph [0030]), 
wherein each of the temperature sensing component and the gate component includes polycrystalline silicon (paragraphs [0028] and [0031]).  

Regarding claim 3, Fujii teaches the polycrystalline silicon of the temperature sensing component is doped with impurities, and the impurities are selected from a group consisting of phosphorus, arsenic, and nitrogen (paragraph [0050]).  

Regarding claim 4, Fujii teaches the polycrystalline silicon of the temperature sensing component is doped with N-type of a first impurity concentration (n- concentration of 20, Fig. 2 paragraph [0030]), and the polycrystalline silicon of the gate component is doped with N-type of a second impurity concentration (n+ type, Fig. 2 paragraph [0028]), and wherein the first impurity concentration is smaller than the second impurity concentration (n+> n-, Fig. 2).  

Regarding claim 7, Fujii teaches the temperature sensing component and the gate component are disposed on a common layer 16 (Fig. 2).  

Claim(s) 1, 5, 7, 17 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Peng et. Al. (US 20150035568 A1 hereinafter Peng).

Regarding claim 1, Peng teaches in Figs. 1 and 10 with associated text a semiconductor device comprising: 
a device cell (transistor made up of 101 and 104) including a gate component 1042 configured to receive a gate control signal (Fig. 1 and 10, paragraphs [0020], [0039]); and 
a temperature sensing component 1062 adjacent to the device cell (Fig. 1, paragraph [0022]), 
wherein each of the temperature sensing component and the gate component includes polycrystalline silicon (paragraph [0020]).  

Regarding claim 5, Peng teaches the temperature sensing component has a shape of a strip (Fig. 1).  

Regarding claim 7, Peng teaches the temperature sensing component and the gate component are disposed on a common layer 100 (Fig. 1).  

Regarding claim 17, Peng teaches in Figs. 1 and 10 with associated text a temperature sensing system, comprising: 
a semiconductor device including a device cell (transistor made up of 101 and 104)  and a temperature sensing component 1062 adjacent to the device cell (Fig. 1, paragraphs [0020], [0022]); 
the device cell including a gate component 1062 configured to receive a gate control signal, each of the temperature sensing component and the gate component including polycrystalline silicon disposed on a common layer 100 (Fig. 1 and 10, paragraphs [0020], [0039]), and 
a controller 82 configured to generate the gate control signal and adjust the gate control signal (turning on or off transistor) in response to temperature information (resistance values) received from the temperature sensing component (Fig. 10, paragraph [0039]).  

Regarding claim 20, Peng teaches the semiconductor device is selected from a group consisting of a metal-oxide-semiconductor field-effect transistor, an insulated-gate bipolar transistor, and a junction gate field-effect transistor (the polysilicon, silicon oxide, semiconductor FET paragraph [0020] is interpreted to be a metal-oxide-semiconductor field-effect transistor).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peng as applied to claims 1 and 17 and further in view of  Ryou et. Al. (US 20100197106 A1 hereinafter Ryou).

	Regarding claim 2, Peng teaches the semiconductor device of claim 1.
	Peng does not specify the temperature sensing component has a negative temperature coefficient.
	Ryou discloses a temperature sensing component, similar to that of Peng, has a negative temperature coefficient (NTC paragraph [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the temperature sensing component of Peng have a negative temperature coefficient as taught by Ryou because according to Ryou an OP type of resistor is formed by adding implants to a polyconductor (PC) or active region (RX) of an integrated circuit, exemplary embodiment methods yield OP PC resistors, such as OP P+ Polycrystalline Silicon (PolySilicon or Poly-Si) types, that are particularly useful in bandgap reference circuits due to their negative temperature coefficient characteristics, method embodiments use fewer photolithography steps for generating such resistors, and generally reduce oxide damage versus prior methods (paragraph 0036]).

Regarding claim 8, Peng teaches the semiconductor device of claim 1 wherein the temperature sensing component is a polycrystalline silicon resistor (paragraphs [0020] and [0022]).
	Peng does not specify the polycrystalline silicon resistor of a negative temperature coefficient, and wherein the thickness of the polycrystalline silicon resistor is in a range from 200 nm to 1 um.
	Ryou discloses a temperature sensing component, similar to that of Peng, has a negative temperature coefficient (NTC paragraph [0036]) and wherein the thickness of the polycrystalline silicon resistor is in a range from 0 nm to 200 nm and therefore envisions t a thickness of 200 nm in the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the temperature sensing component of Peng have a negative temperature coefficient as taught by Ryou because according to Ryou an OP type of resistor is formed by adding implants to a polyconductor (PC) or active region (RX) of an integrated circuit, exemplary embodiment methods yield OP PC resistors, such as OP P+ Polycrystalline Silicon (PolySilicon or Poly-Si) types, that are particularly useful in bandgap reference circuits due to their negative temperature coefficient characteristics, method embodiments use fewer photolithography steps for generating such resistors, and generally reduce oxide damage versus prior methods (paragraph 0036]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). furthermore, the thickness would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Peng as applied to claims 17 and further in view of  Lee et. Al. (US 20150098489 A1).

	Regarding claim 18, Peng teaches the semiconductor device of claim 17.
	Peng does not specify the gate control signal is a voltage signal however Peng teaches the control signal turns on or off the transistor (paragraph [0039]).
	Lee discloses in Fig. 1 with associated text a semiconductor device similar to that of Lee  a control signal for turning on or off a transistor is a voltage (paragraph [0061]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gate control signal to turn on or off the transistor of Peng to be a voltage signal as taught by Lee because according to Lee If any voltage is applied to the gate lines 150-1, the channel region 135 is formed between the source region 130-1 and the drain region 130-2 (paragraph [0061]) so that the voltage would be a suitable control signal furthermore using a voltage in such a way was in the art before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Peng as applied to claims 17 and further in view of  Kozhukh (US 7306967 B1).

	Regarding claim 19, Peng teaches the semiconductor device of claim 17.
	Peng does not specify the temperature sensing component is configured to detect a temperature range from -55 degree centigrade to 250 degree centigrade.
	Kozhukh discloses a temperature sensing component, similar to that of Peng, is configured to detect a temperature range from -50 degree centigrade to 500 degree centigrade  and so including the range -55 degree centigrade to 250 degree centigrade (column 5, lines 11-16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the temperature sensing component to detect a temperature range from -55 degree centigrade to 250 degree centigrade as taught by Kozhukh because according to high temperature semiconductor thermistors based upon polycrystalline Si and Ge allows production in large volume of inexpensive interchangeable NTC thermistors with the highest thermosensitivity (7.3%/degree for Si and 5.3%/degree for Ge at 25.degree. C.) for a temperature range of -50 to +500.degree. C (column 5, lines 11-16). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).	 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897